Citation Nr: 1730997	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2017, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The matter is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND 

The RO denied the Veteran's claim for service connection for hypertension in August 1995, because the evidence did not show that the Veteran's hypertension manifested during service or to a compensable degree within one year of his release from active duty. The Veteran sought to reopen his claim in July 2001. As part of his application, he submitted a March 2002 letter from John Carper, MD, who reported that he had been treating the Veteran for high blood pressure since 1996. In February 2003, the RO denied reopening of the claim and the Veteran did not submit a notice of disagreement.

As part of his current application of service connection, certain of the Veteran's service treatment records were received in October 2006. These were not in VA's possession when the claim was denied in 2003. 

As a general matter, when a claim is denied, the claimant has one year to submit a notice of disagreement initiating an appeal, or the denial becomes "final" and its merits not reexamined unless "new and material evidence" is received. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

However, under 38 C.F.R. § 3.156(c), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the general requirement to submit new and material evidence. 38 C.F.R. §  3.156 (c)(3). 

The claim is not ready for appellate review. The Veteran underwent VA examinations in April 1995 and January 2007, during which the VA examiners diagnosed hypertension and noted current severity of the Veteran's disorder. However, the VA examiners did not provide nexus opinions regarding the Veteran's hypertension.

Accordingly, the claim is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's hypertension. The entire claims file must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, must be accomplished and all clinical findings must be reported in detail. A rationale must be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence, April 1995 and January 2007 physical examinations, and sound medical principles, the VA examiner should provide the following opinions:

a.	Did the Veteran's hypertension have its onset during service or within the first year post-separation from service?

b.	Is the Veteran's hypertension otherwise related to his service?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The Veteran's blood pressure readings during service including 110/70 (March 1979); 112/70 (September 1980); 128/86 (December 1980); 120/80 (December 1983); 120/80 (August 1984); 128/82 (September 1984); 120/84 (January 1985); 120/82 (July 1986); 130/64 (January 1991); 138/90 (February 1993), 130/82 (May 1993), 140/100 (May 1993), and 130/84 (July 1993);

*The April 1995 VA examination noting the Veteran has had hypertension since 1990 and 142/92 supine, 144/98 standing, and 142/94 sitting blood pressure readings;

*The January 2007 VA examination noting the Veteran has been given medications to treat his hypertension since 1996;

*The April 2008 VA treatment records noting the Veteran was diagnosed with hypertension in 1991 during active duty;

*The January 2012 VA treatment records noting the Veteran's family history was significant for hypertension;

*The Veteran's April 2017 hearing testimony where he states he was diagnosed with hypertension in service and prescribed medicine to treat the condition.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




